18-11094-scc    Doc 227    Filed 06/27/19      Entered 06/27/19 18:29:08 Main Document
                                            Pg 1 of 4
                                                  Sealing Hearing: July 16, 2019 at 2:00 p.m.
                                         Sealing Objections Due: June 28, 2019 at 12:00 p.m.
                                                 Sealing Reply Due: July 9, 2019 at 4:00 p.m.

                                     Authorization Hearing: August 12, 2019 at 10:00 a.m.
                                   Authorization Objections Due: July 25, 2019 at 5:00 p.m.
                                    Authorization Reply Due: August 5, 2019 at 12:00 p.m.

 Juan P. Morillo (pro hac vice)                   Scott C. Shelley
 Gabriel F. Soledad                               Samantha Gillespie (pro hac vice)
 Daniel Pulecio-Boek                              QUINN EMANUEL URQUHART &
 QUINN EMANUEL URQUHART &                         SULLIVAN, LLP
 SULLIVAN, LLP                                    51 Madison Avenue, 22nd Floor
 1300 I Street, NW, Suite 900                     New York, New York 10010
 Washington, D.C. 20005                           Telephone: (212) 849-7000
 Telephone: (202) 538-8000                        Facsimile: (212) 849-7100
 Facsimile: (202) 538-8100                        Email: scottshelley@quinnemanuel.com
 Email: juanmorillo@quinnemanuel.com              Email: samanthagillespie@quinnemanuel.com
 Email: gabrielsoledad@quinnemanuel.com
 Email: danielpulecioboek@quinnemanuel.com

 Eric Winston (pro hac vice)                      Sara C. Clark (pro hac vice)
 QUINN EMANUEL URQUHART &                         QUINN EMANUEL URQUHART &
 SULLIVAN, LLP                                    SULLIVAN, LLP
 865 South Figueroa Street, 10th Floor            711 Rusk Street, Suite 500
 Los Angeles, California 90017                    Houston, Texas 77002
 Telephone: (213) 443-3000                        Telephone: (713) 221-7000
 Facsimile: (213) 443-3100                        Facsimile: (713) 221-7100
 Email: ericwinston@quinnemanuel.com              Email: saraclark@quinnemanuel.com

Counsel for the Foreign Representative



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:                                              Chapter 15

PERFORADORA ORO NEGRO, S. DE R.L.                   Case No. 18-11094 (SCC)
DE C.V., et al.                                     (Jointly Administered)

Debtors in a Foreign Proceeding.
18-11094-scc      Doc 227    Filed 06/27/19    Entered 06/27/19 18:29:08         Main Document
                                              Pg 2 of 4


                                   NOTICE OF HEARINGS

          PLEASE TAKE NOTICE that a hearing (the “Sealing Hearing”) will be held before the

Honorable Shelley C. Chapman of the United States Bankruptcy Court for the Southern District

of New York (the “Bankruptcy Court”) on July 16, 2019 at 2:00 p.m. (Prevailing Eastern Time),

in Courtroom 623, One Bowling Green, New York, New York 10004, to consider the motion of

the foreign representative of Perforadora Oro Negro, S. de R.L. de C.V. and Integradora de

Servicios Petroleros, S.A.P.I. de C.V. (together, the “Debtors”) seeking entry of an order pursuant

to Bankruptcy Code section 107(b), Rule 9018 of the Federal Rules of Bankruptcy Procedure, and

Local Bankruptcy Rule 9018-1 authorizing the foreign representative to file an un-redacted copy

of the Motion of Foreign Representative for Order Pursuant to Bankruptcy Code Sections 105(a),

362, 363, 1520(a)(2), 1520(a)(3) and 1521(a)(7) Authorizing Entry into a Litigation Interest

Agreement and Granting Related Relief and exhibits thereto under seal [ECF 204] (“Motion to

Seal”).

          PLEASE TAKE FURTHER NOTICE that any remaining objections to the Motion to

Seal must (i) conform to the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and

the Local Rules of the Bankruptcy Court for the Southern District of New York (the “Local Rules”);

(ii) be made in writing; (iii) state with particularity the grounds therefor; (iv) be filed with the

Bankruptcy Court (with a copy to the Judge’s chambers); and (v) be served upon Quinn Emanuel

Urquhart & Sullivan, LLP, 51 Madison Avenue, 22nd Floor, New York, New York 10010, Attn:

Scott C. Shelley, Esq., so as to be received no later than Friday, June 28, 2019 at 12:00 p.m.

(Prevailing Eastern Time). Any Reply by the foreign representative of the Debtors must be filed

by Tuesday, July 9, 2019 at 4:00 p.m. (Prevailing Eastern Time).




                                                 2
18-11094-scc     Doc 227      Filed 06/27/19      Entered 06/27/19 18:29:08       Main Document
                                                 Pg 3 of 4


       PLEASE TAKE FURTHER NOTICE that a hearing (the “Authorization Hearing”, and

together with the Sealing Hearing, the “Hearings”) will be held before the Honorable Shelley C.

Chapman of the Bankruptcy Court on August 12, 2019 at 10:00 a.m. (Prevailing Eastern Time),

in Courtroom 623, One Bowling Green, New York, New York 10004, to consider the Motion of

Foreign Representative for Order Pursuant to Bankruptcy Code Sections 105(a), 362, 363,

1520(a)(2), 1520(a)(3) and 1521(a)(7) Authorizing Entry into a Litigation Interest Agreement and

Granting Related Relief [ECF 205] (“Motion for Authorization”).

       PLEASE TAKE FURTHER NOTICE that any objections to the Motion for

Authorization must (i) conform to the Bankruptcy Rules and the Local Rules; (ii) be made in

writing; (iii) state with particularity the grounds therefor; (iv) be filed with the Bankruptcy Court

(with a copy to the Judge’s chambers); and (v) be served upon Quinn Emanuel Urquhart & Sullivan,

LLP, 51 Madison Avenue, 22nd Floor, New York, New York 10010, Attn: Scott C. Shelley, Esq.,

so as to be received no later Thursday, July 25, 2019 at 5:00 p.m. (Prevailing Eastern Time).

Any reply by the foreign representative of the Debtors must be filed by Monday, August 5, 2019

at 12:00 p.m. (Prevailing Eastern Time).

       PLEASE TAKE FURTHER NOTICE that objecting parties are required to attend any

hearing set by the Court, and failure to appear may result in relief being granted upon default.

       PLEASE TAKE FURTHER NOTICE that you need not appear at the Hearings if you

do not object to the relief requested in the Motion to Seal or the Motion for Authorization.

       PLEASE TAKE FURTHER NOTICE that the Hearings may be continued or adjourned

from time to time without further notice other than an announcement of the adjourned date or dates

at the Hearings or at a later hearing.

                                         [signature page follows]



                                                    3
18-11094-scc   Doc 227   Filed 06/27/19    Entered 06/27/19 18:29:08      Main Document
                                          Pg 4 of 4




 Dated: June 27, 2019                        QUINN EMANUEL URQUHART &
        New York, New York                   SULLIVAN, LLP

                                               /s/ Gabriel F. Soledad             .
                                             Gabriel F. Soledad
                                             Juan P. Morillo (pro hac vice)
                                             Daniel Pulecio-Boek
                                             1300 I Street, NW, Suite 900
                                             Washington, D.C. 20005
                                             Telephone: (202) 538-8000
                                             Facsimile: (202) 538-8100
                                             Email: gabrielsoledad@quinnemanuel.com
                                             Email: juanmorillo@quinnemanuel.com
                                             Email: danielpulecioboek@quinnemanuel.com

                                             Scott C. Shelley
                                             Samantha Gillespie (pro hac vice)
                                             51 Madison Avenue, 22nd Floor
                                             New York, NY 10010
                                             Telephone: 212-849-7000
                                             Facsimile: 212-849-7100
                                             Email: scottshelley@quinnemanuel.com
                                             Email: samanthagillespie@quinnemanuel.com

                                             Eric Winston (pro hac vice)
                                             865 South Figueroa Street, 10th Floor
                                             Los Angeles, California 90017
                                             Telephone: (213) 443-3000
                                             Facsimile: (213) 443-3100
                                             Email: ericwinston@quinnemanuel.com

                                             Sara C. Clark (pro hac vice)
                                             711 Rusk Street, Suite 500
                                             Houston, Texas 77002
                                             Telephone: (713) 221-7000
                                             Facsimile: (713) 221-7100
                                             Email: saraclark@quinnemanuel.com

                                             Counsel for the Foreign Representative




                                            4
